Citation Nr: 0531708	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-10 885	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands, feet, ears, and temple.  

2.  Entitlement to an increased rating for a metatarsal 
callous of the left foot, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993 and April 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey and Chicago, Illinois, 
respectively.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in September 2004.  
The veteran's case was remanded to the RO for additional 
development in November 2004.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have any residual of a cold injury 
of the hands, feet, ears, or temple related to his military 
service.

2.  The veteran no longer experiences a metatarsal callous of 
the left foot; his left foot metatarsal area is painful; he 
has no significant loss of function or restriction.  


CONCLUSIONS OF LAW

1.  The veteran does not have a cold injury disability of the 
hands, feet, ears, or temple that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  The criteria for a rating in excess of 10 percent for 
metatarsal callous of the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran alleges that he suffered cold injuries to his 
feet, hands, ears, and temple during his service in Korea.  
He claims that he now experiences a constant cold sensation 
in his toes each winter and that his two small toes turn 
white.

The SMRs are negative for any complaints or treatment 
associated with cold injuries of the feet, hands, ears or 
temple.  The veteran's September 1953 separation examination 
is negative for any complaints by the veteran or any 
abnormalities of the hands, ears, or temple.  The examiner 
noted that the veteran reported a complaint about the bottom 
of his feet.  It was also noted that the veteran had plantar 
warts removed from his left foot.  There were no findings of 
any abnormalities of the feet at the time of the veteran's 
separation examination.  

The veteran did not raise any complaint regarding his hands, 
ears or temple at the time of his February 1955 VA 
examination.  He mentioned that he had pain in his left foot 
and difficulty walking on the ball of his foot.  He was 
diagnosed with a metatarsal callous of the left foot.  The 
veteran did not report anything about exposure to cold while 
he served in Korea.

The veteran was afforded a VA examination in March 2001.  The 
veteran reported that while he was stationed in Korea in 1952 
he sustained a cold injury to his toes, fingers, and ears.  
He averred that he developed a rather intense burning 
sensation.  He stated that his ears blistered.  He said 
everything healed after a few days and he was never 
hospitalized.  He reported that starting in 1994 or 1995 he 
developed a constant cold sensation in his toes that is 
present all winter long.  He said it tended to dissipate and 
clear in May or June and return in early fall.  During the 
time of symptoms, he has a pins and needles feeling and some 
burning.  He said his two small toes turn white during the 
winter season.  Physical examination revealed normal hands, 
feet and toes.  There was normal texture, normal hair growth, 
and normal nail development.  There was no sign of tissue 
loss or edema.  There were good pulses in the wrist and poor 
pulses in the feet.  The examiner stated that he was not an 
expert in cold injury but he said that he found it hard to 
reconcile that symptoms would arise after forty years from 
the time of injury.  He noted that objective evidence of 
pain, numbness and arthralgias was difficult to ascertain.

The veteran was afforded a video conference hearing in 
September 2004.  He reported that he had received treatment 
at VA medical centers in Newark and Chicago.  The records 
were not associated with the claims file and the veteran's 
case was remanded for the outstanding records.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 1993 to April 2005.  The RO 
attempted to obtain records from 1953 from both Newark and 
Chicago but received negative responses from both facilities.  

The VA treatment reports reflect that the veteran was seen 
for pain in his legs on walking in September 2004.  He was 
diagnosed with vascular claudication.  He was seen for a 
variety of health issues during that period of time.  There 
were no findings of any type of residual of a cold injury to 
the veteran's hands, feet, ears or temple noted in the 
records.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

When all of the evidence of record is considered, the Board 
finds that it does not support a conclusion that the veteran 
suffers from any residuals of frostbite of the hands, feet, 
ears and temple connected to his period of military service.  
In short, there is no objective evidence of record to 
indicate that the veteran suffers from residuals of cold 
injuries related to his military service.  He was examined by 
VA and none was found.  The veteran's SMRs were negative for 
any evidence of frostbite in service and the veteran did not 
report experiencing any symptoms until 1994, forty years 
after his military service.  Consequently, the Board finds 
that the preponderance of the evidence is against the claim.  
Accordingly, service connection must be denied.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed residuals of 
cold injury.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for a grant of 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).  

II.  Increased Rating

The veteran claims that he is entitled to an increased rating 
for a metatarsal callous of the left foot, currently 
evaluated as 10 percent disabling.  

The veteran was afforded a VA examination in October 1993.  
The veteran reported a history of an injury to his left foot 
while he was in service.  He reported pain in his foot.  The 
examiner reported that the veteran's carriage, posture and 
gait were normal.  Examination of the left foot showed 
tenderness over the plantar aspect of the third and fourth 
metatarsal bones; a callous present in the same area.  He was 
unable to toe walk but was able to heel walk.  His arch was 
normal.  His peripheral pulses were good, and no swelling was 
present.  The ankles were normal bilaterally.  

Letters from two private physicians received in March 1993 
did not indicate that the veteran had been treated for the 
service-connected callous.  

Outpatient treatment reports from VA dated from April 1993 to 
April 2005 referenced treatment for peripheral neuropathy, 
vascular impairment, and spinal stenosis.  There is no 
indication that the veteran was treated for the service-
connected callous.  

The veteran was afforded a VA examination in April 2005.  The 
examiner noted that the veteran had a residual scar of 1/2-
centimeter (cm) on the plantar aspect of the left foot at the 
head of the third metatarsal, which moved freely.  The chief 
finding regarding his feet was loss of the subcutaneous 
"path" under the head of the left metatarsals.  He stated 
that this did not indicate a callous.  The examiner's final 
diagnosis was that of metatarsalgia of the left foot, more 
likely than not a direct result of the veteran's injury while 
he was in service.  He noted that the veteran's circulation 
of the feet was poor and that he was under treatment for 
peripheral neuropathy and significant impaired vascular 
status in the lower extremities that bore no direct 
relationship to his service-connected injury.  

The VA examiner provided an addendum opinion later in April 
2005.  He stated that the veteran did not have a metatarsal 
callous.  He noted the 1/2-cm scar on the plantar aspect of the 
left foot at the head of the third metatarsal moved freely 
and was nontender.  There was no numbness associated with the 
scar.  The feet had marked pain and tingling and circulatory 
impairment of the entire feet up to the knees and hips.  He 
reported that the veteran's symptoms resulted in decreased 
sensation from his feet to his knees and decreased blood 
vessel return with marked impairment in pulses, mild edema, 
and slow capillary return.  The symptoms were noted to be 
secondary to peripheral neuropathy, vascular impairment, and 
spinal stenosis, none of which had any direct connection with 
the injury to his left foot while in service.  There was no 
restriction of joint function or motion related to the 
minimal scar and mild loss of subcutaneous tissue on the 
plantar aspect of the left foot.  There was no loss of 
function of the joints, or impaired range of motion nor pain, 
fatigue, stiffness, or lack of endurance relating to the loss 
of the subcutaneous fat pad under the metatarsal head.  He 
concluded that the veteran would have local symptoms of pain 
relating to the loss of metatarsal fat pad.  He noted that 
the veteran's symptoms afforded no significant loss of 
function or restriction on repetitive use.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Service connection was established for a metatarsal callous 
of the left foot in February 1955 with a non-compensable 
evaluation assigned.  In January 1989, the RO increased the 
evaluation to 10 percent under Diagnostic Code 5299-5279.

According to the policy in the schedule, DC 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the schedule, but are rated by analogy 
to similar disabilities under the schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  Disabilities of the feet are rated under DC 
5279 when based on metatarsalgia.  

The only schedular rating available in the case of DC 5279 
when based on metatarsalgia is 10 percent, whether the 
disability is unilateral or bilateral.  As noted above, the 
veteran is currently rated as 10 percent disabled for a left 
metatarsal callous.  Thus, a higher evaluation is not 
available under Diagnostic Code 5279.  
38 C.F.R. § 4.71a, Diagnostic Code 5279.  It is significant 
that the veteran no longer has a callous, but even if other 
problems noted by the examiner relative to the left 
metatarsal area are considered, there is no basis for an 
award of a higher rating.  Without conceding that problems in 
the metatarsal other than a callous are service connected, 
even if his metatarsal problems are rated by analogy to a 
foot injury, there would have to be "moderately severe" or 
"severe" disability to warrant a rating greater than 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  
Because the examiner did not describe any significant 
functional loss caused by the metatarsal problems, the Board 
finds no basis on which to conclude that his problems cause 
moderately severe disability.

The terms "moderate" and "moderately severe" as used in 
Diagnostic Code 5284 are not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that the "moderately severe" level contemplates 
disability somewhat greater than that experienced by the 
veteran.  To name a few examples, a 10 percent rating (which 
is the rating assignable for metatarsalgia or under 
Diagnostic Code 5284 for "moderate" foot injury) may also 
be assigned in cases where there is hallux valgus that has 
been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2005); or where all toes of a foot are 
hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2005); or where the great toe has been amputated without 
metatarsal involvement, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5171 (2005).  The veteran's metatarsal disability, which 
has been shown to cause only some pain without significant 
functional loss, does not even rise to such levels.  In other 
words, it is not the sort of disability contemplated by the 
criteria for a rating greater than 10 percent, in this case 
under Diagnostic Code 5279.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increase.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
January 2001.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO wrote 
to the veteran again in January 2005 and informed him of the 
evidence necessary to establish his claims.  He was also 
informed that in order to establish entitlement to an 
increased rating for his service-connected disability, the 
evidence must show that his service-connected disability had 
increased in severity.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was given several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for residuals of cold injuries or an 
increased rating for a service-connected metatarsal callous 
should be granted.  


ORDER

Entitlement to service connection for residuals of frostbite 
of the hands, feet, ears, or temple is denied.  

Entitlement to an increased rating for a metatarsal callous 
of the left foot is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


